DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 12-19, 21-32 allowed.
The following is an examiner’s statement of reasons for allowance: 
  	With respect to claim 12, the prior art of record fails to suggest or disclose a magnetic field control member that includes a plurality of linear thin films arranged side by side on either the first surface or the second surface, wherein the magnetic field control member is configured to focus the magnetic field between the primary and the secondary coil. The closest reference is figure 1 of Krishna et al. having a filed control member between the primary and secondary coil. Krishna does not disclose that the member contains a plurality of linear thin films arranged side by side on either of the surfaces. Although it is plausible that the surfaces of the magnetic field control member would be composed of thin film specifically linear thin films, the arrangement of the thin films side by side as well as the combination of the linearity and the functionality of the control member is not seen in the prior art.
 	With respect to claim 23, the prior art fails to suggest or disclose the magnetic field control member includes a plurality of linear thin films arranged side by side and is configured to focus the magnetic field between the primary coil and the secondary coil. Similarly to claim 12, the closest reference is figure 1 of Krishna et al. having a filed control member between the primary and secondary coil. Krishna does not disclose that the member contains a plurality of linear thin films arranged side by side on either of the surfaces. Although it is plausible that the surfaces of the magnetic field control member would be composed of thin film specifically linear thin films, the arrangement of 
 	With respect to claim 28, the prior art fails to suggest or disclose a magnetic field control member includes a plurality of linear thin films arranged side by side and is configured to focus the magnetic field between the primary coil and the secondary coil. Similarly to claim 12, the closest reference is figure 1 of Krishna et al. having a filed control member between the primary and secondary coil. Krishna does not disclose that the member contains a plurality of linear thin films arranged side by side on either of the surfaces. Although it is plausible that the surfaces of the magnetic field control member would be composed of thin film specifically linear thin films, the arrangement of the thin films side by side as well as the combination of the linearity and the functionality of the control member is not seen in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524.  The examiner can normally be reached on M-F (8:00am-4:00pm)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on M-Th (8:00am-4:00pm).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KHAREEM E ALMO/Examiner, Art Unit 2849                                                                                                                                                                                                        /LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842